Case 1:08-cr-00571-BMC Document 121-9 Filed 05/12/20 Page 1 of 17 PageID #: 3114




              EXHIBIT I
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page21ofof17
                                                                    16PageID
                                                                       PageID:#:57
                                                                                 3115




                               Declaration of Joe Goldenson, MD

    1. I am a medical physician with 33 years of experience in correctional health care. For 28
       years, I worked for Jail Health Services of the San Francisco Department of Public
       Health. For 22 of those years, I served as the Director and Medical Director. In that role, I
       provided direct clinical services, managed public health activities in the San Francisco
       County jail, including the management of HIV, tuberculosis, Hepatitis C, and other
       infectious diseases in the facility and the planning and coordination of the jail’s response
       to H1N1, and administered the correctional health enterprise, including its budget, human
       resources services, and medical, mental health, dental, and pharmacy services.

    2. I served as a member of the Board of Directors of the National Commission on
       Correctional Health Care for eight years and am past President of the California chapter
       of the American Correctional Health Services Association. In 2014, I received the
       Armond Start Award of Excellence from the Society of Correctional Physicians, which
       recognizes its recipient as a representative of the highest ideals in correctional medicine.

    3. For 35 years, I held an academic appointment as an Assistant Clinical Professor at the
       University of California, San Francisco.

    4. I have worked extensively as a correctional health medical expert and court monitor. I
       have served as a medical expert for the United States District Court for the Northern
       District of California for 25 years. I am currently retained by that Court as a medical
       expert in Plata v. Newsom, Case No. 3:01-cv-01351 (N.D. Cal.), to evaluate medical care
       provided to inmate patients in the California Department of Correctional Rehabilitation. I
       have also served as a medical expert and monitor at Cook County Jail in Chicago; Los
       Angeles County Jail; at other jails in Washington state, Texas, and Florida; and at prisons
       in Illinois, Ohio, and Wisconsin.

    5. My curriculum vitae is attached as exhibit A.

  The nature of COVID-19

    6. The SARS-nCoV-2 virus, and the human infection it causes, COVID-19 disease, is a
       global pandemic and has been termed a global health emergency by the World Health
       Organization (“WHO”). Cases first began appearing between December 1 and December
       31, 2019, in Hubei Province, China. Most of these cases were associated with a wet
       seafood market in Wuhan City.

    7. On January 7, 2020, the virus was isolated. The virus was analyzed and discovered to be
       a coronavirus closely related to the SARS coronavirus that caused the 2002–2003 SARS
       epidemic.
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page32ofof17
                                                                    16PageID
                                                                       PageID:#:58
                                                                                 3116




     8. COVID-19 is a serious disease. The overall case fatality rate has been estimated to range
        from 0.1 to 3.5%, which is up to 35 times the fatality associated with influenza infection.
        COVID-19 is characterized by a flu-like illness. While more than 80% of cases are self-
        limited and generally mild, overall some 20% of cases will have more severe disease
        requiring medical intervention and support.

     9. The case fatality rate varies significantly depending on the presence of certain
        demographic and health factors. The case fatality rate varies significantly with advancing
        age, rising after age 50, and above 5% (1 in 20 cases) for those with pre-existing medical
        conditions including cardiovascular disease, respiratory disease, diabetes, and immune
        compromise.

     10. Among patients who have more serious disease, some 30% will progress to Acute
         Respiratory Distress Syndrome (ARDS), which has a 30% mortality rate overall, higher
         in those with other health conditions. Some 13% of these patients will require mechanical
         ventilation, which is why intensive care beds and ventilators have been in insufficient
         supply in Italy, Iran, and in parts of China.

     11. COVID-19 is widespread. Since it first appeared in China in late 2019, outbreaks have
         subsequently occurred in more than 160 countries and all populated continents; heavily
         affected countries include Italy, Spain, Iran, South Korea, and the U.S. The U.S. is now
         the world’s most affected country. As of April 29, 2020, there have been 3,142,942
         confirmed human cases globally and 218,564 known deaths. 1 It is not contained, and
         cases are growing exponentially.

     12. In the United States alone, the Centers for Disease Control and Prevention (“CDC”)
         reports 981,246 cases and 55,258 deaths as of April 28. 2 The New Jersey Department of
         Health reports 113,856 cases and 6,442 dead as of April 28. 3 All these numbers are likely
         underestimates because of limited availability of testing.

     13. SARS-nCoV-2 is now known to be fully adapted to human-to-human spread. This is
         almost certainly a new human infection, which also means that there is no pre-existing or
         “herd” immunity, allowing for very rapid chains of transmission once the virus is
         circulating in communities.

     14. The U.S. CDC estimates that the reproduction rate of the virus, the R0, is 2.4-3.8,
         meaning that each newly infected person is estimated to infect on average 3 additional
         persons. This is highly infectious and only the great influenza pandemic of 1918 (the
         Spanish Flu as it was then known) is thought to have higher infectivity. This again is

 1
   https://coronavirus.jhu.edu/map.html (last accessed April 29, 2020)
 2
   https://www.cdc.gov/covid-data-tracker/index.html ((last accessed April 29, 2020)
 3
   https://covid19.nj.gov/#live-updates ((last accessed April 29, 2020)
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page43ofof17
                                                                    16PageID
                                                                       PageID:#:59
                                                                                 3117




         likely a function of all human populations currently being highly susceptible. The attack
         rate given an exposure is also high, estimated at 20–30% depending on community
         conditions, but may be as high as 80% in some settings and populations. The incubation
         period is thought to be 2–14 days, which is why isolation is generally limited to 14 days.

     15. CDC has recently added to the list of possible signs and symptoms of COVID-19 to
         include fever, cough, shortness of breath or difficulty breathing, chills, repeated shaking
         with chills, muscle pain, headache, sore throat, or new loss of taste or smell. 4 This means
         the questionnaires currently used to screen staff and prisoners need to be updated and the
         numbers of suspect cases will increase.

     16. There is currently no vaccine for COVID-19, and no cure. The only known ways to
         prevent the spread of SARS-nCoV-2 involve measures such as thorough handwashing,
         frequent decontamination of surfaces, and maintaining six feet of physical distance
         between individuals (“social distancing”).

 The risks of COVID-19 in detention facilities

     17. COVID-19 poses a serious risk to prisoners, workers, and anyone else in detention
         facilities. Detention facilities, including prisons like Fort Dix, have long been associated
         with high transmission probabilities for infectious diseases, including tuberculosis, multi-
         drug resistant tuberculosis, MRSA (methicillin resistant staph aureus), and viral hepatitis.

     18. The severe epidemic of tuberculosis in prisons in Central Asia and Eastern Europe was
         demonstrated to increase community rates of tuberculosis in multiple states in that region,
         underscoring the risks prison outbreaks can lead to for the communities surrounding a
         prison.

     19. Infections that are transmitted through droplets, like influenza and SARS-nCoV-2 virus,
         are particularly difficult to control in detention facilities, as social distancing and proper
         decontamination of surfaces are virtually impossible.

     20. For example, several deaths were reported in the U.S. in immigration detention facilities
         associated with ARDS following influenza A, including a 16-year old male immigrant
         child who died of untreated ARDS in custody in May 2019.

     21. Current recommendations for social distancing, frequent hand washing, and frequent
         cleansing of surfaces to prevent infection and the spread of the virus are extremely
         difficult, if not impossible, to implement in the correctional setting. A number of features
         of these facilities can heighten risks for exposure, acquisition, transmission, and clinical

 4
  Centers for Disease Control and Prevention, Symptoms of Coronavirus, https://www.cdc.gov/coronavirus/2019-
 ncov/symptoms-testing/symptoms.html
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page54ofof17
                                                                    16PageID
                                                                       PageID:#:60
                                                                                 3118




         complications of these infectious diseases. These include physical/mechanical risks such
         as overcrowding; population density in close confinement; insufficient ventilation; shared
         toilet, shower, and eating environments; and limits on hygiene and personal protective
         equipment such as masks and gloves in some facilities. Shared spaces and equipment
         (such as telephones) are commonly not adequately disinfected, especially during the
         current pandemic when more frequent cleaning and disinfecting are required. Limits on
         soap (copays are common) and hand sanitizer, since they can contain alcohol, are also
         risks for spread. The nationwide shortage of personal protective equipment (PPE), as well
         as ancillary products (such as cleaning supplies and thermometer probes) further impacts
         the ability of correctional facilities to implement necessary precautions. 5

     22. The risk of exposure to and transmission of infectious diseases, as well as the risk of
         harm from developing severe complications or death if infected, is significantly higher in
         jails, prisons, and detention centers than in the community.

     23. Close, poorly ventilated living quarters and often overcrowded conditions in these
         facilities foster the rapid transmission of infectious diseases, particularly those
         transmitted by airborne droplets through sneezing, speaking, or coughing. In these
         congregate settings, large numbers of people are closely confined and forced to share
         living spaces, bathrooms, eating areas, and other enclosed spaces. Groups of persons are
         often moved from space to space, for example, from a dormitory to a cafeteria. Persons
         congregate and come in close contact while standing in lines for medication, commissary,
         fresh laundry, telephones, or court appearances. These group movements, which may
         cluster large numbers of people together in small spaces, increase the risk of
         transmission. It is common for detainees in a given housing unit to routinely be subjected
         to such group movements multiple times each day. They are physically unable to practice
         social distancing, which the CDC has identified as the “cornerstone of reducing
         transmission of respiratory diseases such as COVID-19.” 6

     24. This forced congregation spreads infection from one area of a prison to other areas, too.
         In addition, detention facilities often rely on detainees to perform work that supports the
         operation of the facility, such as food service, laundry, and cleaning. To perform these
         work assignments, they typically travel from their housing units to other parts of the
         facility. Officers and other detention facility staff routinely have direct physical contact
         with detainees, especially when handcuffing or removing handcuffs from detainees who
         are entering or exiting the facility Staff members also move around within the facility,
         which creates opportunities for transmission both among staff in different parts of the

 5
   Study of COVID-19 in Correctional Facilities, Harvard University and National Commission on Correctional
 Health Care, April 9, 2020
 6
   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-
 detention.html
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page65ofof17
                                                                    16PageID
                                                                       PageID:#:61
                                                                                 3119




         facility and transmission to and from detainees in different parts of the facility. This
         regular circulation makes the spread of infection throughout a prison all but inevitable.

     25. While jails, prisons, and detention centers are often thought of as closed environments,
         this is not the case. Custody, medical, and other support staff and contractors enter and
         leave the facility throughout the day. New detainees arrive on a frequent basis. Since
         there is no effective way to screen for newly infected or asymptomatic individuals, they
         can unknowingly transmit COVID-19 to those housed in the facility. Detainees and
         inmates are often transferred between housing units, to other facilities, and to and from
         court. This further increases the likelihood of transmission of COVID-19.

     26. It has long been known that jails, prisons, and detention centers can be hotbeds of disease
         transmission. Due to the frequent ingress and egress of employees at these facilities, an
         outbreak within a jail, prison, or detention center can quickly spread to surrounding
         communities. For example, the tuberculosis epidemic that broke out in New York City in
         the early 1990s began in jails and was spread to the community by jail employees who
         became infected and then returned home to their families and communities.

     27. In addition to the nature of the prison environment, prison and jail populations are also at
         additional risk due to high rates of chronic health conditions, substance use, mental health
         issues, and, particularly in prisons, aging and chronically ill populations who may be
         vulnerable to death or severe illnesses after infection from COVID-19 disease.

     28. Testing kits are widely unavailable, and it can take anywhere from a day to a week or
         more to obtain test results. Someone who is tested shortly after he or she was infected
         may test negative. Non-test-based screens like taking people’s temperatures or asking
         them for subjective reports of symptoms—cannot adequately screen for new,
         asymptomatic or pre-symptomatic infections. COVID-19 has a typical incubation period
         of 2 to 14 days, commonly five days, and transmission often occurs before presentation
         of symptoms. According to the CDC, up to 25 percent of people infected with COVID-19
         will remain asymptomatic. 7 Similarly, infected individuals may experience only mild
         symptoms. These newly infected, asymptomatic, and mildly symptomatic individuals
         can, and do, transmit the virus, contributing to its rapid spread. As a result, such
         inadequate screening presents a critical problem. The possibility of asymptomatic
         transmission means that monitoring staff and incarcerated people for symptoms and fever
         is inadequate to identify all who may be infected and to prevent transmission.

     29. While every effort should be made to reduce exposure in detention facilities through
         internal mitigation efforts, this may be extremely difficult to achieve and sustain quickly

 7
  Apoorva Mandavilli, Infected but Feeling Fine: The Unwitting Coronavirus Spreaders, N.Y. Times (Mar. 31,
 2020), https://www.nytimes.com/2020/03/31/health/coronavirus-asymptomatic-transmission.html
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page76ofof17
                                                                    16PageID
                                                                       PageID:#:62
                                                                                 3120




         enough. Further, no mitigation effort can change the inherent nature of detention
         facilities, which force people to live in close proximity to one another. It is therefore an
         urgent priority in this time of national public health emergency to reduce the number of
         persons in detention as quickly as possible. Indeed, that is the only public health solution
         available at this time to reduce the spread of COVID-19 and potentially save lives.

     30. Given the experience in China as well as the literature on infectious diseases in jail,
         additional outbreaks of COVID-19 among the U.S. jail and prison populations are highly
         likely. Releasing as many inmates as possible is important to protect the health of
         inmates, correctional facility staff, health care workers at jails and other detention
         facilities, and the community as a whole. Indeed, according to the WHO, “enhanced
         consideration should be given to resorting to non-custodial measures at all stages of the
         administration of criminal justice, including at the pre-trial, trial and sentencing as well as
         post-sentencing stages.” 8

     31. For these reasons, the pandemic has prompted prisoner releases around the world. France
         has freed 5,000 inmates 9, and, in the United States, California officials are planning to
         release up to thousands of prisoners. 10 In Britain, the Ministry of Justice is planning to
         grant thousands of prisoners early release within weeks in an effort to contain the spread
         of the virus in cells and facilities where it said social distancing rules are impossible to
         maintain. 11 Many cities and counties across the US, including San Francisco, Los
         Angeles, Chicago, Cleveland and New York, are also releasing prisoners to reduce the
         risk of COVID-19. 12

     32. It is difficult to overstate the devastation that a COVID-19 outbreak could inflict on a
         correctional facility such as FCI Fort Dix. At Rikers Island jail in New York, between
         April 1 and April 15, 2020, the number of COVID-19 positive incarcerated individuals
         and staff members grew by 104 and 114 people, respectively, upping the jail’s total
         numbers of confirmed cases to 288 among the incarcerated population, 488 among


 8
   World Health Organization, Regional Office for Europe, Preparedness, prevention and control of COVID-19 in
 prisons and other places of detention: Interim guidance (Mar. 15, 2020),
 http://www.euro.who.int/__data/assets/pdf_file/0019/434026/Preparedness-prevention-and-control-of-COVID-19-
 in-prisons.pdf.
 9
   Coronavirus: Low-risk prisoners set for early release, BBC News (Apr. 4, 2020), https://
 www.bbc.com/news/uk-52165919.
 10
    Paige St. John, California to release 3,500 inmates early as coronavirus spreads inside prisons,
 L.A. Times (Mar. 31, 2020), https://www.latimes.com/california/story/2020-03-31/coronaviruscalifornia-
 release-3500-inmates-prisons.
 11
    Britain plans to free many inmates early as it reports a on-day death toll, New York Times, 4/3/20.
 12
    Timothy Williams et al., ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads Behind
 Bars, N.Y. Times (Mar. 30, 2020), https://www.nytimes.com/2020/03/30/us/coronavirusprisons-
 jails.html.
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page87ofof17
                                                                    16PageID
                                                                       PageID:#:63
                                                                                 3121




         correction staff, and 78 among health care workers. 13,14 The first known case of COVID-
         19 at Rikers was confirmed on March 18, 15 illustrating just how quickly this disease can
         and will overwhelm detention facilities. Two Ohio prisons, Marion Correctional
         Institution and Pickaway Correctional Institution, have emerged as the largest-known
         sources of U.S. coronavirus infections, according to data compiled by The New York
         Times. To date 3,808 cases have been connected to the two prisons. 16 Over 80% of the
         approximately 2,500 prisoners in Marion tested positive. 17 In addition, 169 staff have
         tested positive for COVID-19. 18 Eight of the ten largest-known infections sources in the
         U.S. are jails or prisons.

      33. At Ohio’s Marion Correctional, close to 95% of those who tested positive were
          asymptomatic and would otherwise not have been tested. 19 This underscores the risk of
          the spread of COVID-19 by asymptomatic individuals.

      34. According to the Bureau of Prisons, 27 detainees and 3 staff members at FCI Fort Dix
          currently have tested positive for COVID-19. Dozens more have symptoms. Even these
          dozens may represent the tip of the iceberg, since newly-infected people typically do not
          show symptoms for 2–14 days, many infected individual are asymptomatic, and since the
          infection spreads rapidly to additional people. While no detainees are reported to have
          died from COVID-19 in FCI Fort Dix yet, the death toll is likely to mount rapidly given
          the way the disease has progressed elsewhere.

      35. It is my understanding that FCI Fort Dix has two open bay / dormitory housing units; at
          least seven housing units with 2-, 10-, and 12-man dormitory-style rooms; and a
          segregation unit. It also my understanding that FCI Fort Dix has roughly 2,900 detainees
          in the facility on any given day; that staff enter and leave the facility regularly; and that
          detainees share restroom and shower facilities and eat communally prepared food.

      36. Based on these understandings, it is my opinion that the exponential infection of rate for
          COVID-19 we already see in the community would be magnified within FCI Fort Dix.

 13
    Julia Craven, Coronavirus Cases Are Spreading Rapidly on Rikers Island, Slate (Apr. 2, 2020),
 https://slate.com/news-and-politics/2020/04/rikers-coronavirus-cases-increase.html.
 14
    Jan Ranson, Jailed on a Minor Parole Violation, He Caught the Virus and Died, N.Y. Times (Apr. 10, 2020)
 15
    As Testing Expands, Confirmed Cases of Coronavirus in N.Y.C. Near 2,000 (Mar. 18, 2020), N.Y. Times,
 https://www.nytimes.com/2020/03/18/nyregion/coronavirus-new-york-update.html.
 16
    Coronavirus in the U.S.: Latest Map and Case Count, N.Y. Times,
 https://www.nytimes.com/interactive/2020/us/coronavirus-us-
 cases.html?action=click&module=Top%20Stories&pgtype=Homepage&action=click&module=Spotlight&pgtype=
 Homepage#states (last accessed April 29, 2020).
 17
    Ohio Department of Rehabilitation & Correction, COVID-19 Inmate Testing Updated 4/28/2020,
 https://coronavirus.ohio.gov/static/DRCCOVID-19Information.pdf.
 18
    Id.
 19
    https://www.nytimes.com/reuters/2020/04/25/us/25reuters-health-coronavirus-prisons-testing-
 insight.html?searchResultPosition=8
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page98ofof17
                                                                    16PageID
                                                                       PageID:#:64
                                                                                 3122




          Adequate social distancing would be impossible to achieve. What’s more, the infection in
          FCI Fort Dix would not stay limited to the facility, but would worsen infection rates in
          the broader community. The infection rate will increase substantially before it starts to
          diminish without major interventions. The number at risk for death is substantial. This is
          why leaving implementation in the hands of local officials alone, who lack the expertise
          and resources and were incapable of preventing the outbreak in the first place, is
          insufficient.

      Conclusions

      37. For the reasons above, it is my professional opinion that persons currently detained at
          FCI Fort Dix are at significantly greater risk of contracting COVID-19 than if they
          were permitted to shelter in place in their home communities. If infected, many are at
          increased risk of suffering severe complications and outcomes.

      38. It is my professional opinion that conditions in FCI Fort Dix threaten the health and
          safety of every individual within the prison—detained persons and staff alike—and in
          their surrounding communities.

      39. It is my professional opinion that a necessary component of bringing FCI Fort Dix
          into compliance with the recommendations of the CDC to minimize the risk of
          COVID-19 transmission within the facility and to the larger community is to
          substantially reduce the population. Doing so will allow the facility to significantly
          reduce the risk of infection for both incarcerated people and correctional officers,
          which in turn protects the communities where corrections staff live.

      40. It is my professional opinion that those who are medically vulnerable 20 need to be
          moved out of FCI Fort Dix to the absolute maximum extent possible. In addition, the
          overall population needs to be significantly lowered to reduce the density in the jails



 20
    Persons held at Fort Dix over the age of 50, as well as all current and future persons held at Fort Dix of any age
 who experience (a) lung disease, including asthma, chronic obstructive pulmonary disease (e.g. bronchitis or
 emphysema), or other chronic conditions associated with impaired lung function; (b) heart disease, such as
 congenital heart disease, congestive heart failure and coronary artery disease, or other chronic conditions associated
 with impaired heart function; (c) chronic liver or kidney disease (including hepatitis and dialysis patients); (d)
 diabetes or other endocrine disorders; (e) neurological and neurologic and neurodevelopment conditions [including
 disorders of the brain, spinal cord, peripheral nerve, and muscle such as cerebral palsy, epilepsy (seizure disorders),
 stroke, intellectual disability, moderate to severe developmental delay, muscular dystrophy, or spinal cord injury; (f)
 hypertension; (g) compromised immune systems (such as from cancer, HIV, receipt of an organ or bone marrow
 transplant, as a side effect of medication, or other autoimmune disease); (h) blood disorders (including sickle cell
 disease); (i) inherited metabolic disorders; (j) history of stroke; (k) a developmental disability; (l) a current or recent
 (last two weeks) pregnancy; and/or severe obesity.
Case 1:08-cr-00571-BMC
   Case                  Document
         1:20-cv-05496-RMB        121-9
                            Document  1-1 Filed 05/12/20
                                            Filed 05/04/20 Page
                                                            Page109 of
                                                                    of 17
                                                                       16 PageID
                                                                          PageID:#:65
                                                                                    3123




         to allow for adequate social distancing, minimize the strain on the jail’s medical care
         system, ensure adequate space is available for necessary quarantining.

     41. It is my public health recommendation that a public health expert be appointed to oversee
         operations related to preventing further spread of COVID-19 in FCI Fort Dix, which may
         include authorizing further staggered release of detainees until it is possible to maintain
         consistent social distancing and appropriate hygiene within the facility.

  Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
  correct.

  Executed this 29th day of April, 2020, in Alameda County, California.



  __________________________________

  Joe Goldenson, MD



  References

         1. Dolan K, Wirtz A, Maazen B., et al. Global Burdern of HIV, viral hepatitis, and
            tuberculosis in prisoners and detainees. The Lancet, July 14, 2016.

         2. Stuckler D, Basu S, McKee M, King I. Mass incarceration can explain population
            increases in TB and multi-drug resistant TB in European and Central Asian countries.
            Proceedings of the National Academy of Science USA, 2008. 105:13280-85.

         3. Beyrer C, Kamarulzaman A, McKee M; Lancet HIV in Prisoners Group. Prisoners,
            prisons, and HIV: time for reform. The Lancet. 2016 Jul 14. pii: S0140-
            6736(16)30829-7. doi: 10.1016/S0140-6736(16)30829-7. [Epub ahead of print] No

             abstract available. PMID: 27427447.

         4. Marusshak LM, Sabol W, Potter R, Reid L, Cramer E. Pandemic Influenza and Jail
            Facilities and Populations. American Journal of Public Health. 2009 October;
            99(Suppl 2): S339–S344.

         5. Nakamoto Group, Prison Rape Elimination Act Audit Report of FCI Fort Dix (2017),
            https://www.bop.gov/locations/institutions/ftd/PREA_final_report_ftd.pdf.
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page11
                                                              10ofof17
                                                                     16PageID
                                                                        PageID:#:66
                                                                                  3124




        6. Rubenstein LS, Amon JJ, McLemore M, Eba P, Dolan K, Lines R, Beyrer C. HIV,
           prisoners, and human rights. The Lancet. 2016 Jul 14. pii: S0140-6736(16)30663-8.
           doi: 10.1016/S0140-6736(16)30663-8

        7. Wang J, Ng, CY, Brook R. Response to COVID-19 in Taiwan: Big Data Analytics,
           New Technology, and Proactive Testing. March 3, 2020. JAMA. Published online
           March 3, 2020. doi:10.1001/jama.2020.3151.

            FCI Fort Dix Admissions & Orientation Handbook,
           https://www.bop.gov/locations/institutions/ftd/FTD_aohandbook.pdf.
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page12
                                                              11ofof17
                                                                     16PageID
                                                                        PageID:#:67
                                                                                  3125

                                 CURRICULUM VITAE

                                 JOE GOLDENSON, MD
                                1406 CYPRESS STREET
                                 BERKELEY, CA 94703
                                     (510) 557-1086
                                jgoldenson@gmail.com


  EDUCATION

  Post Graduate Training
  February 1992        University of California, San Francisco, CPAT/APEX
                       Mini-Residency in HIV Care
  1979-1980            Robert Wood Johnson Fellowship in Family Practice
  1976-1979            University of California, San Francisco
                       Residency in Family Practice

  Medical School
  1973-1975            Mt. Sinai School of Medicine, New York
                       M.D. Degree
  1971-1973            University of Michigan, Ann Arbor


  Undergraduate Education
  1967-1971          University of Michigan, Ann Arbor
                     B.A. in Psychology

  PROFESSIONAL EXPERIENCE

  Practice Experience
  1993-2015           Director/Medical Director
                      Jail Health Services
                      San Francisco Department of Public Health
  1991-1993           Medical Director
                      Jail Health Services
                      San Francisco Department of Public Health
  1990-1991           Chief of Medical Services, Hall of Justice
                      Jail Health Services
                      San Francisco Department of Public Health
  1987-1990           Staff Physician
                      Jail Health Services
                      San Francisco Department of Public Health
  1980-1987           Sabbatical
  1975-1976           Staff Physician
                      United Farm Workers Health Center, Salinas, CA

  Consulting
  3/20-Preset         Federal Court appointed Medical Monitor, Chavez, et al., v. County
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page13
                                                              12ofof17
                                                                     16PageID
                                                                        PageID:#:68
                                                                                  3126

                     of Santa Clara, Case No. 15-cv-05277-RMI, Consent Decree, United
                     States District Court, Northern District of California, Eureka Division,
                     re: Medical care in Santa Clara County Jail
  6/16-8/19          Consultant to Los Angeles Department of Health Services re:
                     provision of health care services in the LA County Jail
  4/02-Present       Federal Court Medical Expert, Plata v. Newsome, Class Action
                     Lawsuit re: prisoner medical care in California State Prison
                     System
  6/14-9/14          Medical expert for the Illinois Department of Corrections and the
                     ACLU of Illinois
  6/10-12/13         Federal Court appointed Medical Monitor, U.S.A. v. Cook
                     County, et al., United States District Court for the Northern
                     District of Illinois, No. 10 C 2946, re: medical care in the Cook
                     County Jail
  6/08-6/12          Member, Plata v. Schwarzenegger Advisory Board to the
                     Honorable Thelton E. Henderson, U.S. District Court Judge
  5/08-9/09          Medical Expert for ACLU re Maricopa County Jail, Phoenix, AZ
  1/08               Member of the National Commission on Correctional Health
                     Care’s Technical Assistance Review Team for the Miami Dade
                     Department of Corrections
  9/07-1/10          Federal Court appointed Medical Expert, Herrera v. Pierce
                     County, et al., re: medical care at the Pierce County Jail,
                     Tacoma, WA
  8/06-8/12          State Court Appointed Medical Expert, Farrell v. Allen, Superior
                     Court of California Consent Decree re medical care in the California
                     Department of Juvenile Justice
  6/05               Member of Technical Assistance Review Team for the Dallas
                     County Jail
  11/02-4/03         Medical Expert for ACLU re Jefferson County Jail, Port
                     Townsend, Washington
  4/02-8/06          Federal Court Medical Expert, Austin, et. al vs Wilkinson, et al,
                     Class Action Law Suit re: Prisoner medical care at the Ohio
                     State Penitentiary Supermax Facility
  1/02-3/02          Consultant to the Francis J. Curry, National Tuberculosis Center
                     re: Tuberculosis Control Plan for the Jail Setting: A Template
                     (Jail Template),
  8/01-4/02          Medical Expert for ACLU re Wisconsin Supermax Correctional
                     Facility, Boscobel, WI
  7/01-4/02          Medical Expert for Ohio Attorney General’s Office re Ohio State
                     Prison, Youngstown, OH
  1/96-1/14          Member and Surveyor, California Medical Association
                     Corrections and Detentions Health Care Committee
  5/95-6/08          Medical Expert for the Office of the Special Master, Madrid vs
                     Alameida, Federal Class Action Law Suit re: Prisoner medical
                     care at the Pelican Bay State Prison Supermax Facility
  3/98-12/98         Member, Los Angeles County Department of Public Health Jail
                     Health Services Task Force
  2/98               Medical Expert, Department of Justice Investigation of Clark
                     County Detention Center, Las Vegas, Nevada
  6/94               Surveyor, National Commission on Correctional Health Care,
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page14
                                                              13ofof17
                                                                     16PageID
                                                                        PageID:#:69
                                                                                  3127

                      INS Detention Center, El Centro, CA

  Work Related Committees
  1/14 to present  Member, Editorial Advisory Board, Correctional Health Care
                   Report
  10/11 to 5/19    Member, Board of Directors of the National Commission on
                   Correctional Health Care
  5/07-10/12       Liaison to the CDC Advisory Council for the Elimination of
                   Tuberculosis (ACET) from the National Commission on
                   Correctional Health Care
  12/04-3/06       Member of the CDC Advisory Council for the Elimination of
                   Tuberculosis (ACET) Ad Hoc Working Group on the Prevention
                   and Control of Tuberculosis in Correctional and Detention
                   Facilities: Recommendations from CDC (MMWR 2006; 55(No.
                   RR-9))
  6/03-8/03        Member of the Advisory Panel for the Francis J. Curry National
                   Tuberculosis Center and National Commission on Correctional
                   Health Care, 2003: Corrections Tuberculosis Training and
                   Education Resource Guide
  3/02-1/03        Member of the Advisory Committee to Develop the Tuberculosis
                   Control Plan for the Jail Setting: A Template (Jail Template),
                   Francis J. Curry, National Tuberculosis Center
  6/01-1/15        Director’s Cabinet
                   San Francisco Department of Public Health
  3/01             Consultant to Centers for Disease Control on the Prevention
                   and Control of Infections with Hepatitis Viruses in Correctional
                   Settings (MMWR 2003; 52(No. RR-1))
  9/97-6/02        Member, Executive Committee of Medical Practice Group, San
                   Francisco Department of Public Health
  3/97-3/02        American Correctional Health Services Association Liaison with
                   American Public Health Association
  3/96-6/12        Chairperson, Bay Area Corrections Committee (on tuberculosis)
  2/00-12/00       Medical Providers’ Subcommittee of the Office-based Opiate
                   Treatment Program, San Francisco Department of public Health
  12/98-12/00      Associate Chairperson, Corrections Sub-Committee, California
                   Tuberculosis Elimination Advisory Committee
  7/94-7/96        Advisory Committee for the Control And Elimination of
                   Tuberculosis, San Francisco Department of Public Health
  6/93-6/95        Managed Care Clinical Implementation Committee, San
                   Francisco Department of Public Health
  2/92-2/96        Tuberculosis Control Task Force, San Francisco Department of
                   Public Health
  3/90-7/97        San Francisco General Hospital Blood Borne Pathogen
                   Committee
  1/93-7/93        Medical Staff Bylaws Committee, San Francisco Department of
                   Public Health


  ACADEMIC APPOINTMENT
  1980-2015     Assistant Clinical Professor
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page15
                                                              14ofof17
                                                                     16PageID
                                                                        PageID:#:70
                                                                                  3128

                       University of California, San Francisco

  PROFESSIONAL AFFILIATIONS
  Society of Correctional Physicians, Member of President’s Council, Past-Treasurer and
  Secretary
  American Correctional Health Services Association, Past-President of California
  Chapter
  American Public Health Association, Jails and Prison’s Subcommittee
  Academy of Correctional Health Professionals

  PROFESSIONAL PRESENTATIONS
  Caring for the Inmate Health Population: A Public Health Imperative, Correctional Health
  Care Leadership Institutes, July 2015
  Correctional Medicine and Community Health, Society of Correctional Physicians Annual
  Meeting, October, 2014
  Identifying Pulmonary TB in Jails: A Roundtable Discussion, National Commission on
  Correctional Health Care Annual Conference, October 31, 2006
  A Community Health Approach to Correctional Health Care, Society of Correctional
  Physicians, October 29, 2006
  Prisoners the Unwanted and Underserved Population, Why Public Health Should Be in
  Jail, San Francisco General Hospital Medical Center, Medical Grand Rounds, 10/12/04
  TB in Jail: A Contact Investigation Course, Legal and Administrative Responsibilities,
  Francis J. Curry National Tuberculosis Center, 10/7/04
  Public Health and Correctional Medicine, American Public Health Association Annual
  Conference, 11/19/2003
  Hepatitis in Corrections, CA/NV Chapter, American Correctional Health Services
  Association Annual Meeting, 1/17/02
  Correctional Medicine, San Francisco General Hospital Medical Center, Medical Grand
  Rounds, 12/16/02
  SuperMax Prisons, American Public Health Association Annual Conference, 11/8/01
  Chronic Care Programs in Corrections, CA/NV Chapter, American Correctional Health
  Services Association Annual Meeting, 9/19/02
  Tuberculosis in Corrections - Continuity of Care, California Tuberculosis Controllers
  Association Spring Conference, 5/12/98
  HIV Care Incarcerated in Incarcerated Populations, UCSF Clinical Care of the AIDS
  Patient Conference, 12/5/97
  Tuberculosis in Correctional Facilities, Pennsylvania AIDS Education and Training
  Center, 3/25/93
  Tuberculosis Control in Jails, AIDS and Prison Conference, 10/15/93
  The Interface of Public Health and Correctional Health Care, American Public Health
  Association Annual Meeting, 10/26/93
  HIV Education for Correctional Health Care Workers, American Public Health
  Association Annual Meeting, 10/26/93

  PUBLICATIONS
  Structure and Administration of a Jail Medical Program. Correctional Health Care:
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page16
                                                              15ofof17
                                                                     16PageID
                                                                        PageID:#:71
                                                                                  3129

  Practice, Administration, and Law. Kingston, NJ: Civic Research Institute. 2017.
  Structure and Administration of a Jail Medical Program – Part II. Correctional Health
  Care Report. Volume 16, No. 2, January-February 2015.
  Structure and Administration of a Jail Medical Program – Part I. Correctional Health Care
  Report. Volume 16, No. 1, November-December 2014.
  Pain Behind Bars: The Epidemiology of Pain in Older Jail Inmates in a County Jail.
  Journal of Palliative Medicine. 09/2014; DOI: 10.1089/jpm.2014.0160
  Older jail inmates and community acute care use. Am J Public Health. 2014 Sep;
  104(9):1728-33.
  Correctional Health Care Must be Recognized as an Integral Part of the Public Health
  Sector, Sexually Transmitted Diseases, February Supplement 2009, Vol. 36, No. 2,
  p.S3–S4
  Use of sentinel surveillance and geographic information systems to monitor trends in HIV
  prevalence, incidence, and related risk behavior among women undergoing syphilis
  screening in a jail setting. Journal of Urban Health 10/2008; 86(1):79-92.
  Discharge Planning and Continuity of Health Care: Findings From the San Francisco
  County Jail, American Journal of Public Health, 98:2182–2184, 2008
  Public Health Behind Bars, Deputy Editor, Springer, 2007
  Diabetes Care in the San Francisco County Jail, American Journal of Public
  Health, 96:1571-73, 2006
  Clinical Practice in Correctional Medicine, 2nd Edition, Associate Editor, Mosby,
  2006.
  Tuberculosis in the Correctional Facility, Mark Lobato, MD and Joe Goldenson,
  MD, Clinical Practice in Correctional Medicine, 2nd Edition, Mosby, 2006.
  Incidence of TB in inmates with latent TB infection: 5-year follow-up. American Journal of
  Preventive Medicine. 11/2005; 29(4):295-301.
  Cancer Screening Among Jail Inmates: Frequency, Knowledge, and Willingness
  Am J Public Health. 2005 October; 95(10): 1781–1787
  Improving tuberculosis therapy completion after jail: translation of research to practice.
  Health Education Research. 05/2005; 20(2):163-74.
  Incidence of TB in Inmates with Latent TB Infection, 5-Year Follow-up, American
  Journal of Preventive Medicine, 29(4), 2005
  Prevention and Control of Infections with Hepatitis Viruses in Correctional Settings,
  Morbidity and Mortality Reports, (External Consultant to Centers for Disease
  Control),Vol. 52/No. RR-1 January 24, 2003
  Randomized Controlled Trial of Interventions to Improve Follow-up for Latent
  Tuberculosis Infection After Release from Jail, Archives of Internal Medicine,
  162:1044-1050, 2002
  Jail Inmates and HIV care: provision of antiretroviral therapy and Pneumocystis
  carinii pneumonia prophylaxis, International Journal of STD & AIDS; 12: 380-385,
  2001
  Tuberculosis Prevalence in an urban jail: 1994 and 1998, International Journal of
  Tuberculosis Lung Disease, 5(5):400-404, 2001
  Screening for Tuberculosis in Jail and Clinic Follow-up after Release, American
  Journal of Public Health, 88(2):223-226, 1998
Case 1:08-cr-00571-BMC
  Case                  Document
        1:20-cv-05496-RMB        121-9
                           Document 1-1 Filed
                                         Filed05/12/20
                                               05/04/20 Page
                                                         Page17
                                                              16ofof17
                                                                     16PageID
                                                                        PageID:#:72
                                                                                  3130

  A Clinical Trial of a Financial Incentive to Go to the Tuberculosis Clinic for Isoniazid
  after Release from Jail, International Journal of Tuberculosis Lung Disease,
  2(6):506-512,1998


  AWARDS
  Armond Start Award of Excellence, Society of Correctional Physicians, 2014
  Award of Honor, San Francisco Board of Supervisors, 2014
  Award of Honor, San Francisco Health Commission, 2014
  Certificate of Appreciation, San Francisco Public Defender’s Office, 2014
  Certificate for Excellence in Teaching, California Department of Health Services, 2002
  Employee Recognition Award, San Francisco Health Commission, July 2000
  Public Managerial Excellence Award, Certificate of Merit, San Francisco, 1997

  LICENSURE AND CERTIFICATION
  Medical Board of California, Certificate #A32488
  Fellow, Society of Correctional Physicians
  Board Certified in Family Practice, 1979-1986 (Currently Board Eligible)
